Reasons for Allowance

1.	Examiner has received Applicants RCE of 12/28/20 as well as IDS thereto and maintains that claims 1 – 20 remain in condition for allowance.
The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…a software system modelling program for modeling the software system in a plurality of dimensions such that the modeled software system comprises a multi-dimensional representation of the software system having a spatial arrangement of multidimensional structures that model elements of the software system, with a selected multi-dimensional structure for modeling a selected element of the software system further having:
a graphical image with a grid location on a multi-dimensional grid in the multidimensional representation, the selected grid location having a unique grid address on the multi-dimensional grid, a polymorphic characteristic for representing a plurality of element types in the modeled software programs, the polymorphic characteristic supplying an individuality of appearance to the multi-dimensional structure and for conveying information about values associated with the selected element, the individuality of appearance being changeable based on the values associated with the selected element, and
a dynamic structure characteristic for modifying a feature or the values of the selected element based on a modification of the selected multi-dimensional structure; and a visual programming language to support the modeling and operation of the software system and manipulation of 
Therefore, claims 1 – 20 are in condition for allowance.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tuan Dam can be reached on 571-272-3695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Chuck O Kendall/
Primary Examiner, Art Unit 2192